Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/EP2018/053580 (filed 02/13/18), which application claims priority to EP 17156693.8 (filed 02/17/17).
The Preliminary Amendment filed 04/05/22 is entered.
Claims 16-35 are pending.
Applicant’s election without traverse of Group I (claims 16-33) in the Reply filed 04/05/22 is acknowledged.
The Drawing filed 08/16/19 is objected to:
	37 CFR 1.84(u)(1) states (emphasis added):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

	Accordingly, applicant should submit a corrected Drawing without “Figure 1” and amend the specification to –-the Drawing-—(each occurrence).
The use of the tradenames, which is/are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The IDS statements filed 11/27/19, 02/07/22 and 06/28/22 have been considered.  Initialed copies accompany this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-016302 in view of CN 101694874.
Initially, the examiner notes applicant’s description of the claim terminology “dry mixing” (i.e. no liquid is used) at page 2 of the instant specification.
JP ‘302 discloses (Abstract):

    PNG
    media_image1.png
    148
    1612
    media_image1.png
    Greyscale

	The Al2O3/TiO2 surface coated particles are prepared mixing the components and firing the mixture (0011).  The reference specifies a dry mixing process (e.g. Henschel mixer) (0026; 0046; 0059), particle sizes of Al2O3 and TiO2 of 5 microns or less, and ratio of Al2O3:TiO2 which overlap with the amounts instantly claimed (0029-0030).
	While the reference teaches general dry mixing under shear, JP ‘302 fails to specify the claimed specific powder range of 0.1-1 kW/kg.  Initially, the examiner notes that depending on the specific mixing unit utilized during processing (e.g. blade mixer vs ball mixer, etc.), the claimed power range would result in different blade speeds (i.e. rpm) and/or shear forces transferred to the mixture.  Accordingly, the examiner equates the claimed powder range as a variable measure of multiple processing properties transferred to the conductive material.  The examiner respectfully submits that the skilled artisan would have to utilize only routine testing in order to arrive at the optimum processing conditions in order to tailor conductive properties optimal for resultant use.
CN ‘874 is cited as additional evidence that the skilled artisan is well aware that optimizing process parameters (e.g. stirring speed, treatment time) during mixing are known result effective variables which result in superior properties (see pages 6-7 of the English language translation).  Likewise, with respect to the dependent claims reciting specific surface area or aggregation properties, the examiner submits that the recited values are known in the art and the skilled artisan could arrive at such without undue experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Likewise, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 29, 2022